Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Amendment
This communication is responsive to the applicant’s amendment dated 11/24/2021. 

Response to Arguments
Applicant’s arguments, see Remarks pages 6-7, filed 11/24/2021, with respect to claims 1-2, 9-10, and 17-18 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Regarding independent claims 1, 9, and 17, Bailey teaches:

“establishing a web-page analysis module (URL watch list generation component) configured to identify a likelihood of web pages having information relevant for a language model” (par. 0030; par. 0031; par. 0037), “and wherein the web- page analysis module is further configured to determine whether or not to crawl a respective web page based at least in part on a [[perplexity]] value associated with a configuration of the respective web page relative to a vocabulary (subject area) on the respective web page to yield a crawling schedule” (par. 0030; par. 0033)
“crawling, via a processor, the web pages based on the crawling schedule, to yield new vocabulary words (new content)” (par. 0035); and
“generating a new language model based at least in part on the new vocabulary words” (par. 0037).
Bailey teaches identifying relevant URLs (par. 0030). However, Bailey does not expressly teach a perplexity value, as in “establishing a web-page analysis module configured to identify a likelihood of web pages having information relevant for a language model, and wherein the web- page analysis module is further configured to determine whether or not to crawl a respective web page based at least in part on a perplexity value associated with a configuration of the respective web page relative to a vocabulary on the respective web page to yield a crawling schedule.”

Rahurkar teaches using perplexity to compare web-page content for relevancy (pg. 4, 4.2).
However, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, determining whether or not to crawl based on a perplexity value associated with a configuration of a web page relative to vocabulary, as in “wherein the web-page analysis module is further configured to determine whether or not to crawl a respective web page based at least in part on a perplexity value associated with a configuration of the respective web page relative to a vocabulary on the respective web page to yield a crawling schedule” in combination with the other claimed features.
Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658